DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
1.	The Examiner’s amendments below do not add new limitations but only corrects minor antecedent issue(s), formality(s) and/or language consistency, therefore, do not introduce new matter according to the MPEP 2163. 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with RODNEY SKOGLUND, ESQ., (Reg. No.: 36010), on 05/02/2022.

4.	The claims are amended by the examiner as follows:
4.1. Claim-1:
1. (Currently Amended) Method for calibrating the sensitivity of at least one monoaxial or multiaxial magnetic field sensor, comprising:
- the magnetic field sensor (1) is exposed consecutively to at least three magnetic fields (B1, B2, B3) having different magnetic field vectors, which do not lie in a plane relative to a reference system that is connected fixedly to the magnetic field sensor (1) and which span an oblique coordinate system,
- the magnetic fields (B1, B2, B3) are measured with the magnetic field sensor (1) for each sensor axis (2, 3, 4) of the magnetic field sensor (1), in order to obtain a sensitivity vector in the oblique coordinate system of the magnetic field for each sensor axis (2, 3, 4),
- a transformation matrix is created, with which a vector in the oblique coordinate system spanned by the magnetic field, vectors can be translated into an orthogonal coordinate system,
- the sensitivity vectors are transformed into the orthogonal coordinate system with the aid of the transformation matrix, and
- sensitivity and transverse sensitivity of each sensor axis (2, 3, 4) are calculated from the transformed sensitivity vectors either directly or after a further transformation.

Reasons for Allowability / Allowable Subject Matter
5. 	Claims 1-6 are allowed. 

6.	The following is an examiner's statement of reasons for allowance:
 
7. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the magnetic field sensor (1) is exposed consecutively to at least three magnetic fields (B1, B2, B3) having different magnetic field vectors, which do not lie in a plane relative to a reference system that is connected fixedly to the magnetic field sensor (1) and which span an oblique coordinate system.

8.	Claims 2-6 are allowed due to the fact that they further limit and depend on claim 1.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Opperman (Patent No.: US 10,895,611) teaches “a sensor suite comprising at least one sensor. More particularly, the present invention relates to a sensor suite for measuring absolute and/or relative position, location and orientation of an object on or in which the sensor suite is employed. The present invention further relates to improved, novel sensor types for use in the sensor suite. More particularly, the present invention relates to an improved, novel magnetometer that is self-calibrating and scalable. Still more particularly, the present invention relates to such a magnetometer that is miniaturized” (Abstract).
b)	BILBAO DE MENDIZABAL (Pub. No.: US 2019/0265324) teaches “A field-sensor device comprises a first field sensor with a first sensor response to a field … The controller comprises a control circuit that converts any combination of first and second sensor signals to equivalent first and second comparable sensor signals in a common orientation, calculates an error signal derived from differences between the first and second comparable sensor signals, and adjusts any combination of the first and second sensor responses to reduce the error signal” (Abstract).
c)	SHARMA (Pub. No.: US 2019/0339337) teaches “A calibration apparatus for calibrating a magnetic sensor configured to generate an output signal indicative of magnetic field strength when a bias signal is applied to it is disclosed. The apparatus includes a test magnetic field generator (MFG) to generate magnetic fields of known magnitude, and further includes a processor to control the MFG to generate a known magnetic field, control the sensor to generate a test output signal when the MFG generates the known magnetic field and a known bias signal is applied to the sensor, and determine how to change the bias signal based on a deviation of the measured test output signal from an expected output signal” (Abstract).
d)	Romero (Pub. No.: US 2017/0356966) teaches “A method of calibrating a magnetic field sensor includes setting a first input signal at a first input node of a processor of the magnetic field sensor to a constant value. While the magnetic field sensor experiences a magnetic field, a first transition at an output node of the processor is measured. A second input signal at a second input node of the processor is set to the constant value. While the magnetic field sensor experiences the magnetic field, a second transition of at the output node of the processor is measured. An orthogonality error value is calculated based on a deviation of the first transition and the second transition” (Abstract).

10.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claim(s). In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867